Title: Report on the Petition of Comfort Sands and Others, 24 February 1791
From: Hamilton, Alexander
To: 



Treasury-Department.February 24th. 1791.[Communicated on February 25, 1791]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, pursuant to the order of the House of Representatives of the 20th. of January last, referring to him, among other things, a petition of Comfort Sands, and others,
Respectfully reports,
That it is true, as represented by the said petitioners, that sometime in the year 1782, they contracted with the Superintendant of the Finances for the supply of rations for the use of the garrison of West point, and it’s dependencies, and also for the use of the main army.

That it is likewise true that, before the expiration of the term of their contract, it was deemed proper or necessary by the said Superintendant, that the business of supply should be withdrawn from them, and placed in other hands.
That a claim to be indemnified for damages and losses, alledged to have been sustained, was made on the part of the said Contractors; in consequence of which the several resolutions, recited in the said petition, were passed, and nearly at the times specified therein.
That it further appears, that four of the Referees, appointed by, and in pursuance of the said resolutions, namely, Isaac Rosevelt, William Malcolm, Elbridge Gerry, and Henry Remsen, did, in the year 1787, make an award or report, expressive of their decision or opinion, that the United States ought to pay to the said Contractors the sum of forty thousand two hundred and ninety seven dollars, and four ninetieth parts of a dollar.
That it is also true, as stated in the said petition, that the said award or report was, by Congress, referred for examination to a Committee, who reported in favour of its being confirmed; but that report was afterwards committed to another committee who never, as far as can be traced, made any report. Neither has there been any decision of Congress on the subject. That the reasons, which induced the reference to a second Committee do not appear; but it is within the recollection of the Secretary, who was then a member of that body, that it was not attended with any circumstances indicating an opinion, either favorable or unfavorable to the merits of the award, but was done for the sake of farther enquiry.
That it is likewise true that application having been made to the accounting officers of the Treasury, for a determination on the said award, it has been concluded, that they were not competent to the same without the special authority of the Legislature.
That in judging of the light in which this transaction ought to be viewed, the following particulars seem to claim attention.
That the course pursued was similar to that which is usual in the submission of controversies between individuals by arbitration.
That there was a mutual election and consent in the appointment of the persons who were to make the investigation.
That they are expressly denominated referees.
That they acted under oath.
That the proper officer, representing the government, was empowered to employ Council if necessary.
That the referees are authorized by the first resolution, to determine, what damages, if any, were sustained by the Contractors, and by the last Resolution, their duty or business is designated to be “to decide certain controversies” between the United States and the Contractors.
That these characteristics, and the general spirit of the transaction, appear to the Secretary, to denote that the report of the referees, in the case, ought to be considered, as equivalent to an Award between individuals, possessing the same validity and equally open to exceptions.
That, as to the provision, made by the several resolutions, that the Referees should report their opinion to Congress, this, it is conceived, could only have been intended to reserve to Congress a right of reviewing the Award, on the same principles, bona fide, as would prevail in a Court of Justice.
That entertaining a doubt, how far Congress, under the present Constitution of the United States, may think it advisable to exercise, themselves, the power so reserved, the Secretary forbears to enter into a detail of the circumstances which attended the Award; desirous of submitting, in the first instance, to the consideration of the House, whether it will not be expedient to repose elsewhere, the exercise of that power.
Two modes of doing this have occurred, which are also respectfully submitted.
One is, to authorize the accounting officers of the Treasury, on the application of the parties, to decide upon the Award, on principles, similar to those which would prevail, in a controversy concerning it at Law.
The other is, to authorize its being made, with consent of parties, a rule of the Supreme Court of the United States, for the determination of the said Court; in which case, it will, of course, be determined according to those principles.
All which is humbly submitted.
Alexander Hamilton,Secry. of the Treasy.
